If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


ALBERT JOSEPH FRATARCANGELI,                                      UNPUBLISHED
                                                                  April 9, 2020
              Plaintiff-Appellee/Cross-
              Appellant/Cross-Appellee,

v                                                                 No. 347390
                                                                  Oakland Circuit Court
SARAH MYERS, MICHAEL SUMMERS, JAMES                               LC No. 2018-166053-CZ
BOWIE, WILLIAM PERRY, DAVID WEAVER III,
BRANDON HALL, and SAMUEL JAMES,

              Defendants-Appellants/Cross-
              Appellees,

and

OAKLAND COUNTY,

              Defendant/Cross-Appellee,

and

PHILIP DUROCHER and DANIELLE VEATCH,

              Defendants/Cross-Appellants/Cross-
              Appellees.


Before: BECKERING, P.J., and SAWYER and GADOLA, JJ.

BECKERING, P.J. (concurring).

       I concur in the result only.



                                                           /s/ Jane M. Beckering



                                              -1-